Name: Commission Regulation (EEC) No 1236/82 of 19 May 1982 amending for the second time Regulation (EEC) No 2657/80 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 82 Official Journal of the European Communities No L 143/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1236/82 of 19 May 1982 amending for the second time Regulation (EEC) No 2657/80 on the determina ­ tion of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2657/80 is hereby amended as follows : Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular Articles 4 and 7 (4) thereof, 1 . Article 1 is replaced by the following : Article 1 Whereas experience acquired during the first two marketing years during which Regulation (EEC) No 1837/80 was applied has shown that the system adopted for recording market prices does not take sufficient account of the need to align market prices in the various Member States ; whereas it is therefore necessary to amend Commission Regulation (EEC) No 2657/80 (3), as amended by Regulation (EEC) No 3464/80 (  *), so as to take into consideration only the market price for lambs, which constitute a category which is sufficient on its own for attaining this objec ­ tive ; whereas, this measure should not enter into force until the beginning of the 1982/83 marketing year ; The price of sheep carcases on the representative Community markets referred to in Article 4 of Regulation (EEC) No 1837/80 shall be the average, weighted by the coefficients laid down in Annex I, of the prices of lamb carcases as recorded on the representative market or markets of each Member State or, in the case of the United Kingdom, of each region within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 1837/80.' 2. In the first subparagraph of Article 2 ( 1 ), the words 'the price of fresh or chilled sheep carcases' shall be replaced by the words 'the price of fresh or chilled lamb carcases'. 3 . Article 2 ( 1 ) (a) is replaced by the following : '(a) The price recorded for that Member State shall be the average of the prices recorded on the said markets, weighted by coefficients reflecting the relative importance of each market or of each category ; however, where no information is available the prices on the representative markets of that Member State shall be deter ­ mined by reference in particular to the last prices known.' 4 . In Article 2 (2) (b), the words 'sheep carcases' are replaced by the words 'lamb carcases'. Whereas Regulation (EEC) No 1195/82 provides for the recording of prices on one or more representative markets in Great Britain, on the one hand, and Northern Ireland, on the other, and detailed rules for the application of this provision should now be adopted ; (') OJ No L 183, 16. 7 . 1980, p . 1 . (2) OJ No L 140, 20 . 5. 1982, p . 22. (3) OJ No L 276, 20 . 10 . 1980, p. 1 . (4) OJ No L 363, 31 . 12. 1980, p. 11 . No L 143/2 Official Journal of the European Communities 20. 5 . 82 7. Annexes I , II and III are replaced by Annexes I , II and III to this Regulation . Article 2 5 . The following paragraph 4 is added to Article 2 : '4 . In the case of the United Kingdom, this Article shall apply in respect of regions 5 and 6 separately.' 6 . In Article 3 (2) the words 'the United Kingdom' are replaced by the words 'the United Kingdom in respect of the region or regions where the premium is granted'. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1982. For the Commission Poul DALSAGER Member of the Commission 20 . 5 . 82 Official Journal of the European Communities No L 143/3 ANNEX I Coefficients for calculating prices recorded on representative Community markets Belgium 0-2 % Denmark 01 % Federal Republic of Germany 21 % Great Britain 36-8 % Greece 14-8 % France 21-5 % Ireland 4-1 % Italy 1 6-4 % Luxembourg  Netherlands 2-4 % Northern Ireland 1-6 % 100-0 % ANNEX II Factors entering into the determination of prices recorded on the representative markets of the Community A. BELGIUM 1 . Representative market : Sint Truiden 2. Category Standard carcase weight Weighting coefficient Agneaux extra 18 kg/head 100 % Weighting coefficients 33-3 % B. DENMARK 1 . Representative market : KÃ ¸benhavn 2. Categories Lam Ekstra Lam 1 . Kvalitet C. FEDERAL REPUBLIC OF GERMANY 66-7 % 1 . Representative market : Federal Republic of Germany The prices recorded on this market are the weighted average of the prices recorded in the following regions : Weighting coefficients Baden-Wurttemberg 14-3 % Bayern 24-2 % Nordrhein-Westfalen 46-9 % Niedersachsen 7-1 % Saarland 7-5 % 2. Category Mastlammfleisch Weighting coefficient 100 % No L 143/4 Official Journal of the European Communities 20 . 5 . 82 D. GREAT BRITAIN 1 . Representative markets All livestock auction markets certifying clean sheep and lambs in  England and Wales  Scotland 2. Categories  Lambs  Other ovine animals Weighting coefficients The prices recorded in each region are to be weighted by means of coefficients which are variable each week and reflect the number of certified animals in each region compared with the national total . Weighting coefficients The prices recorded for each category are to be weighted by means of coefficients which are variable each week and reflect the relative importance of the total estimated carcase weight of certified animals in each category compared with the total estimated carcase weight of all certified animals born in the 12-month period prior to marketing. E. GREECE 1 . Representative markets Weighting coefficients (quotation centre) 'Ico&amp;wiva 28 % Ã Ã ¿Ã ¶Ã ¬Ã ½Ã · 12 % Ã Ã ¿Ã ¼Ã ¿Ã Ã ·Ã ½Ã ® 10 % Ã Ã ¬Ã Ã ¹Ã Ã ± 25 % Ã ¤Ã Ã ¯ÃÃ ¿Ã »Ã · 17 % Ã §Ã ±Ã ½Ã ¹Ã ¬ 8 % 2. Category Weighting coefficient 'Auvoi 100 % F. FRANCE 1 . Representative markets Weighting coefficients (a) MarchÃ © de Rungis 50 % (b) Regional markets Paris, Limoges, Toulouse, Avignon 50 % 2. Categories (a) Marche de Rungis : all categories of lambs traded (b) Regional markets : Agneaux Degree of fattening Conformation Weighting coefficients Couvert E 10 (appellation 'parfait*) U 12 R 18 O 10 Gras E 7 U 9 R 12 O 7 TrÃ ¨s gras E 4 (appellation 'suiffard*) U 4 R 4 O 3 20 . 5 . 82 Official Journal of the European Communities No L 143/5 Weighting coefficients 10-5 % 40-4 % 22-9 % 26-2 % Weighting coefficients 70 % 30 % G. IRELAND 1 . Representative markets Athleague Ballyhaunis Dublin Waterford 2. Categories First quality lamb Second quality lamb H. ITALY 1 . Representative markets (a) Roma and Foggia (b) Other markets : Avellino Firenze Noci Nuoro Palermo Pescara 2. Category Weighting coefficients 50 % 50 % 6% 6% 6% 20 % 6 % 6 % Weighting coefficient 100 %Agnelli I. NETHERLANDS 1 . Representative markets Alkmaar Bodegraven Breukelen Harlingen Weighting coefficients The prices recorded in each slaughterhouse are to be weighted by means of coefficients which are variable each week and reflect the relative importance of the number of animals slaught ­ ered in each slaughterhouse compared with the national total . Weighting coefficient 100 % Hoorn Nieuwerkerk a/d Ijssel 2. Category Vette lammeren Weighting coefficients 25 % J. NORTHERN IRELAND 1 . Representative markets Ballymoney Donemana Markethill Omagh 2. Category Lambs 31 % 21 % 23 % Weighting coefficient 100 % No L 143/6 Official Journal of the European Communities 20 . 5 . 82 ANNEX III The definitions of lamb carcases are as follows : A. BELGIUM Agneaux extra : Butchers lambs less than 12 months old with a yield on slaughtering of over 50 % . B. DENMARK Slagtekroppe af lam  Ekstra : Carcases of butcher s lambs less than 1 2 months old with well-developed legs, a broad back and loins, good fleshiness and with a suitable fat cover (maximum 1 cm). Maximum weights : 1 . Kvalitet :  suckling lambs : 1 6 kg carcase weight,  other lambs : 25 kg carcase weight . Carcases of butcher's lambs less than 12 months old with average fleshiness of back, loins and legs and with a suitable fat cover. C. FEDERAL REPUBLIC OF GERMANY Mastlammfleisch : Average of all qualities of carcase from lambs under 12 months fattened either indoors or on grass . D. GREAT BRITAIN Ovine animals of certifiable quality born in the 12-month period prior to marketing (excluding rams, ewes , pregnant animals , and those rejected on grounds of quality, condition or underweight)  Lambs : Ovine animals born and marketed within a year beginning on the first Monday in January, or born after the beginning of October in the year prior to marketing .  Other ovine animals : Other ovine animals born in the 1 2-month period prior to marketing. Quality standards To qualify for certification a carcase must be reasonably well-fleshed throughout. The loins must be well-developed, the legs and shoulders moderately well-fleshed, but the forequarters may be relatively heavy. The flesh should be firm . As a minimum the fat cover required should be light . An overfat carcase will be rejected. A live animal must be such as to produce a carcase of at least this standard. Weight To qualify for certification animals must have an estimated or actual dressed carcase weight of not less than 8 kg. 20 . 5 . 82 Official Journal of the European Communities No L 143/7 E. GREECE 'A|xvoi : Butchers lambs, male and female aged 12 months or less and with a carcase weight of between nine and 19 kg and carcases of such lambs. F. FRANCE old weighing between 13 and 19 kg :Carcases of butchers lambs less than a year Fat classes :  Couvert (appellation 'parfait') :  Gras : A layer of fat covering almost the whole carcase in a uniform manner but not to excess. May have slightly thickened fat zones at the base of the tail . A streakiness of the loins on either side of the spine. Muscle visible between the ribs on the inside of the rib cage . Fat stripes may not appear in ewes, and muscle is less visible between the ribs. A mantle of fairly thick fat entirely covering the carcase ; the layer is thinner on the limbs. Some small knobs of fat, called 'grapes' may appear on the inside of the rib cage . Muscle between the ribs may be infiltrated with fat. The kidney, too, is very enclosed. In the case of ewes, the mantle of fat and the size of 'grapes' may be greater. A very thick mantle of fat covering the carcase, with fatty knobs at various depths . Knobs of fat ('grapes') on the inside of the rib cage ; muscle between ribs highly infiltrated with fat . Kidney also enveloped in a thick layer of fat.  Tres gras : Conformation :  E :  Superior  All profiles are convex, marking strong muscular development. Leg and saddle : short, well-fleshed and very thick . The saddle is wider than it is long. Back and loins : very thick and wide as far as the shoulders . Shoulders : well-fleshed and very thick.  U :  Very good  Profiles are at least sub-convex, marking significant muscular development. Leg and saddle : rounded and thick, saddle still wider than it is long. Back and loins : thick, wide and with no conca ­ vities as far as the shoulders . Dorsal apophyses not visible . Shoulders : well-fleshed and thick. No L 143/8 Official Journal of the European Communities 20 . 5 . 82  R :  Good  All profiles are at least straight, marking well-formed musculature . Leg and saddle : longer but still thick. The saddle appreciably as wide as it is long. Back and loin : less full but still wide at the base ; the back may lack width at the shoulders . Dorsal apophyses just visible . Shoulders : may lack thickness .  O :  Fairly good.  The profiles are for the most part straight, with some slight hollowness, average muscu ­ lature . Leg and saddle : noticeably long, lacking overall thickness . The saddle longer than it is wide. G. IRELAND Lambs :  First quality lambs : Back and loins : narrow, lacking thickness . Dorsal apophyses slightly protruding. Shoulders : lacking thickness . Ovine animals aged 12 months or less. Lambs that have good conformation indicated by well-fleshed legs, loins, ribs and shoulders . The various parts of the carcase should exhibit a linear to convex profile . Fat cover varies from light to medium. First quality carcases are normally in the range 1 5 to 22 kg cold carcase weight. However, where conformation and fat cover are satisfactory a certain degree of latitude at both ends of the weight range is permitted. Lambs that fail to meet the criteria specified for first quality. These lambs either have average to poor conformation or are fattened to an extent considered fat to very fat. Lambs in this category are normally within the range 15 to 27 kg cold carcase weight.  Second quality lambs H. ITALY Agnelli : Butchers lambs, male and female , aged 10 months or less and with a carcase weight of between 9 and 19 kg, and carcases of such lambs. I. NETHERLANDS Vette lammeren : Average of all qualities of butcher s lambs under 12 months. J. NORTHERN IRELAND Lambs Ovine animals born in the 12-month period prior to marketing and with an estimated or actual carcase weight of between 8 and 27 kg.